DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 12/30/2019 is being considered by the examiner

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"receiving, at a controller, a request", "generating, by the controller, calibration data" in claim 1;
"a controller configured to: receive", "generate, by the controller" in claim 8;
"the controller is further configured to operate" in claim 9;
"the controller is further configured to obtain" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. ("Huang") [U.S. Pub. 2008/0257350] in view of Nanaji et al. ("Nanaji") [U.S. Pub. 2008/0295568].

With regard to claim 1, Huang teaches a method for calibrating a flow sensor ("calibrates a flow sensor [par. 0001]") in a heating, ventilation, or air conditioning (HVAC) system, the method comprising: 
a controller to enter a calibration mode ("the inspiratory valve is opened to a certain degree by the control circuit 10 [par. 0055]" and "the microprocessor increases the open degree of the inspiratory valve little by little [par. 0057];" where the microprocessor controls the system in [fig. 3]); 
in response to entering the calibration mode, automatically commanding a flow control device to achieve a target flow rate ("inspiratory valve and the exhaustion valve closed … flow rate is zero [par. 0054]" and "the inspiratory valve is opened to a certain degree by the control circuit 10 [par. 0055]"), the flow control device operable by the controller to adjust a flow rate of a fluid through a fluid conduit ("The microprocessor may control different open degrees of the inspiratory valve 2 by the control circuit 10 to change the gas flow rate through the flow measuring reference component and the flow sensor [par. 0046]"); and 
generating, by the controller, calibration data for the flow sensor using a reference flow value of the flow rate when the flow control device has achieved the target flow rate and a corresponding flow measurement from the flow sensor ("inspiratory valve and the exhaustion valve closed … flow rate is zero [par. 0054]" and "the microprocessor increases the open degree of the inspiratory valve little by little. Each time a certain open degree is set and the gas stream get stabilized, the flow rate values measured by the flow measuring reference component 3 and the voltage values output by the flow sensor 6 are read [par. 0057]" and "which enables calibration of the measured respiration parameters of the flow sensor after a period of use [par. 0046").
	Although Huang teaches teachings the controller to enter the calibration mode (e.g., [fig. 4] where the calibration process is started and is performed by the microprocessor), Huang does not explicitly teach receiving a request to enter the calibration mode
	In an analogous art (flow sensor calibration), Nanaji teaches receiving a request to enter a calibration mode ("Scheduled calibration times may be selected … A calibration operation may also occur either periodically or in response to a detection of drift … Additionally, a calibration operation may be initiated via a request received at the interface 78 from the remote terminal 80, either initiated by an external process or a network operator [par. 0060]").
	In light of Nanji's teachings, it can be seen that a calibration request allows a calibration process to be performed at various desired times. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Nanaji's teachings of a request to enter a calibration mode, with the calibration method as taught by Huang, for the benefit of allowing the calibration method to be performed at a desired time.

With regard to claim 2, the combination above teaches the method of claim 1. Huang in the combination teaches the method further comprising operating the flow control device using one or more additional flow measurements from the flow sensor and the calibration data ("obtain a positive relation table of the gas flow rate and the voltage of the flow sensor 6, which is a table of rate-voltage relation measured by the forward installed bidirectional flow sensor 6, on the basis of a series of measured gas flow rates and the output voltage values of the flow sensor 6 [par. 0058]" and "the implementation of various ventilation modes depends on the accurate measurement of the flow sensor [par. 0002]").

With regard to claim 4, the combination above teaches the method of claim 1. Although Huang in the combination teaches  obtaining the reference flow value from a reference component positioned to measure the flow rate of the fluid through the fluid conduit when the flow control device has achieved the target flow rate ("The microprocessor may control different open degrees of the inspiratory valve 2 by the control circuit 10 to change the gas flow rate through the flow measuring reference component and the flow sensor. Actual output electrical parameters from the flow sensor under various flow rates may be obtained by repeating the above steps S202 to S205 [par. 0046]"), 
Huang does not explicitly teach a pre-calibrated sensor. 
Nanaji in the combination teaches a pre-calibrated sensor ("the RM 54 may be a fully-calibrated meter from the factory or may be calibrated initially on-site during installation [par. 0073]").
Because Huang teaches the need to use a stable and reliable reference component [pars. 0047 and 0066], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Huang's reference component with Nanaji's teaching of a pre-calibrated sensor, for the benefit of enhancing the accuracy of the reference component in Huang's system.

With regard to claim 5, the combination above teaches the system of claim 1. Huang in the combination further teaches wherein automatically commanding the flow control device to achieve the target flow rate comprises commanding the flow device to achieve a plurality of different target flow rates ("the microprocessor increases the open degree of the inspiratory valve little by little. Each time a certain open degree is set and the gas stream get stabilized, the flow rate values measured by the flow measuring reference component 3 and the voltage values output by the flow sensor 6 are read [par. 0057]"); 
wherein the reference flow value comprises a plurality of reference flow values corresponding to the plurality of different target flow rates ("The microprocessor may control different open degrees of the inspiratory valve 2 by the control circuit 10 to change the gas flow rate through the flow measuring reference component and the flow sensor. Actual output electrical parameters from the flow sensor under various flow rates may be obtained by repeating the above steps S202 to S205 [par. 0046]").

With regard to claim 6, the combination above teaches the system of claim 1. Nanaji in the combination further teaches wherein at least one of the request to enter the calibration mode or the reference flow value are received from a user via a user interface ("remote terminal 80 may also request calibration operations to be performed at the fuel dispenser 10 [par. 0059]").
Note: claim is presented in the alternative. 

With regard to claim 7, the combination above teaches the method of claim 1. Huang in the combination further teaches wherein generating the calibration data comprises calculating an adjustment factor that transforms the flow measurement from the flow control sensor into the reference flow value ("obtain a positive relation table of the gas flow rate and the voltage of the flow sensor 6, which is a table of rate-voltage relation measured by the forward installed bidirectional flow sensor 6, on the basis of a series of measured gas flow rates and the output voltage values of the flow sensor 6 [par. 0058]").

	With regard to claims 8, 9, and 11-14, the combination above teaches claims 1, 2, 5, 4, 6, and 7. Claims 8, 9, and 11-14 recite limitations having the same scope as those pertaining to claims 1, 2, 5, 4, 6, and 7, respectively; therefore, claims 8, 9, and 11-14 are rejected along the same grounds as claims 1, 2, 5, 4, 6, and 7.

	With regard to claims 15, 16, and 18, the combination above teaches claims 1, 2, and 4. Claims 15, 16, and 18 recite limitations having the same scope as those pertaining to claims 1, 2, and 4, respectively; therefore, claims 15, 16, and 18 are rejected along the same grounds as claims 1, 2, and 4. 

With regard to claim 19, the combination above teaches the flow controller of claim 15. Nanaji in the combination further teaches wherein receiving the request to enter calibration mode comprises receiving the request from a user via a user interface ("remote terminal 80 may also request calibration operations to be performed at the fuel dispenser 10 [par. 0059]").

Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nanaji further in view of Bellido-Gonzalez et al. ("Bellido-Gonzalez") [U.S. Pub. 2017/0060106].

With regard to claim 3, the combination of Huang and Nanji teaches the method of claim 1. Although Huang in the combination further teaches wherein automatically commanding the flow control device to achieve the target flow rate comprises commanding the flow control device to achieve a flow rate measurable by the flow sensor ("The microprocessor may control different open degrees of the inspiratory valve 2 by the control circuit 10 to change the gas flow rate through the flow measuring reference component and the flow sensor. Actual output electrical parameters from the flow sensor under various flow rates may be obtained by repeating the above steps S202 to S205 [par. 0046]"), the combination does not explicitly teach achieving a maximum flow rate measurable by the flow sensor.
In an analogous art (sensor calibration), Bellido-Gonzalez teaches achieving a maximum rate measurable by a sensor ("an automatic sensor calibration procedure to determine maximum (1) and minimum (2) sensor levels, the automatic sensor calibration procedure comprising: performing a series of first actuator ramps (4) and recording the sensor responses (3); determining the maximum (1) and minimum (2) sensor values recoded during the first actuator ramping (4); recording an actuator value (5) corresponding to the minimum sensor value (2); recording an actuator value (6) corresponding to the maximum sensor value (1) [par. 0007]")
	Bellido-Gonzalez further teaches, "determining a window of operation of the controller being the range of actuator values falling between the actuator value (5) corresponding to the minimum sensor value (2) and the actuator value (6) corresponding to the maximum sensor value (1) [par. 0007]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Bellido-Gonzalez's teachings of achieving a maximum rate measurable by a sensor, with Huang's method of achieving various flow rates to be measured by the flow sensor, for the benefit of calibrating the entire window of flow rates that the system of Huang can operate. 

With regard to claims 10 and 17, the combination above teaches claim 3. Claims 10 and 17 recite limitations having the same scope as those pertaining to claim 3; therefore, claims 10 and 17 are rejected along the same grounds as claim 3. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nanaji further in view of Peck et al. ("Peck") [U.S. Pat. 5,107,713].

With regard to claim 20, the combination of Huang and Nanaji teaches the flow controller of claim 15. Although Huang teaches wherein the instructions cause the processor to receive the reference flow value ("the microprocessor stores the corresponding relations between the rates and output voltages measured in both directions by the bidirectional flow sensor 6 in a memory [par. 0060]"), the combination does not explicitly teach receiving the flow reference value from a user via a user interface.
	In an analogous art (calibration based on flow rate), Peck teaches receiving a flow reference value from a user via a user interface  ("the user is prompted to utilize a flow calibration meter, such as the Buck Calilogger meter, to measure the actual flow. The user then enters the flow rate into the CPU 10 (either by directly scrolling the number up/down on the display 35, or indirectly via the communication link 36 connected to an external read-out apparatus such as the Buck Calilogger meter) [col. 4 line 65 – col. 5 line 4]").
	Additionally, Huang teaches where it is known to enter a reference value in various ways, e.g., [pars. 0007-0008] where a reference value can be manual input or automatically read. Accordingly, the prior art references teach that it is known in the art to enter a reference from a user via a user interface for calibration purposes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have substituted the step of receiving the reference flow value taught by Nanji, with the step manually entering the reference flow value as taught by Peck, since the substitution would still allow the method of Nanaji to calibrate the flow sensor and the substitution would predictably allow the method of Nanaji to calibrate the flow sensor based on reference values input by the user.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagai [U.S. Pub. 2014/0083159] teaches a self-calibrating mechanism and self-calibrating method for performing self-calibration of a measured value outputted by a flow rate sensor
	Aeberhard et al. [U.S. Pub. 2015/0176931] teaches opening of a valve in an HVAC according to a default control mode in dependence of a default sensor signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119